       Case 2:18-cv-00907-KOB Document 100 Filed 10/24/19 Page 1 of 5                     FILED
                                                                                 2019 Oct-24 PM 07:56
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

LAKEISHA CHESTNUT, et al.                     )
                                              )
              Plaintiffs,                     )
                                              )   Case No. 2:18-cv-00907-KOB
              v.                              )
                                              )
JOHN H. MERRILL, in his official              )
Capacity as Alabama Secretary of State        )
                                              )
              Defendant.                      )


     PLAINTIFFS’ OBJECTION AND RESPONSE TO DEFENDANT’S
         WITNESS LIST AND DEPOSITION DESIGNATIONS

      Pursuant to Section 7(b) of the Court’s Pretrial Order, ECF No. 79, and

Section 2 of the Court’s Standard Pretrial Procedures, Plaintiffs hereby provide

notice of the following objection and response to Defendant’s Witness List &

Deposition Designations, ECF No. 87.

      (1) Objection: Plaintiffs object to Defendant’s use of deposition testimony of

Former Representative Jo Bonner or Representative Bradley Byrne on the ground

that there has been no showing that either witness is unavailable pursuant to Federal

Rule of Civil Procedure 32(a)(4). Plaintiffs further object that the deposition

designations constitute impermissible hearsay not subject to any exception. Fed. R.

Evid. 802.
        Case 2:18-cv-00907-KOB Document 100 Filed 10/24/19 Page 2 of 5




       (2) Counter-Designations: Without waiving the objection above, if the Court

admits Defendant’s deposition designations, Plaintiffs hereby designate the

following additional portions of both declarants’ deposition transcripts:

Bradley Byrne:

   •   22:9–21
   •   24:3–5
   •   26:4–12
   •   27:8–15
   •   30:19–31:21
   •   37:6–13
   •   56:3–16
   •   59:19–60:17
   •   76:4–21
   •   77:10–20
   •   79:8–80:15
   •   82:18–83:10
   •   86:9–87:22
   •   87:17–88:17
   •   89:22–90:6
   •   93:6–94:2
   •   94:9–16
   •   96:16–20
   •   98:12–99:13
   •   100:3–101:8
   •   101:22–102:17
   •   103:1–17
   •   108:19–109:5
   •   109:18–22
   •   110:6–16

Jo Bonner:

   • 26:2–21
   • 30:10–31:5

                                        -2-
     Case 2:18-cv-00907-KOB Document 100 Filed 10/24/19 Page 3 of 5




•   31:19–32:16
•   41:18–42:2
•   50:5–51:18
•   52:14–19
•   54:19–55:21
•   58:16–21
•   60:13–22
•   82:9–84:8
•   104:6–105:5
•   120:17–121:1
•   121:14–122:1
•   122:12–123:10
•   124:20–125:17
•   126:15–127:17
•   133:22–134:11
•   135:17–22
•   147:13–149:7
•   150:9–157:9
•   157:15–160:4
•   160:10–161:20




                                  -3-
      Case 2:18-cv-00907-KOB Document 100 Filed 10/24/19 Page 4 of 5




Dated: October 24, 2019         Respectfully submitted,

                                By /s/ Bruce V. Spiva
                                Marc E. Elias (admitted pro hac vice)
                                Bruce V. Spiva (admitted pro hac vice)
                                Uzoma N. Nkwonta (admitted pro hac vice)
                                Aria C. Branch (admitted pro hac vice)
                                Lalitha D. Madduri (admitted pro hac vice)
                                Daniel C. Osher (admitted pro hac vice)
                                Perkins Coie LLP
                                700 13th St. N.W., Suite 600
                                Washington, D.C. 20005-3960
                                Phone: (202) 654-6338
                                Fax: (202) 654-9106
                                Email: MElias@perkinscoie.com
                                Email: BSpiva@perkinscoie.com
                                Email: UNkwonta@perkinscoie.com
                                Email: ABranch@perkinscoie.com
                                Email: LMadduri@perkinscoie.com
                                Email: DOsher@perkinscoie.com

                                Abha Khanna (admitted pro hac vice)
                                Perkins Coie LLP
                                1201 Third Avenue, Ste. 4900
                                Seattle, WA 98101-3099
                                Phone: (206) 359-8000
                                Fax: (206) 359-9000
                                Email: AKhanna@perkinscoie.com

                                Richard P. Rouco (AL Bar. No. 6182-R76R)
                                Quinn, Connor, Weaver, Davies & Rouco
                                LLP
                                Two North Twentieth
                                2-20th Street North, Suite 930
                                Birmingham, AL 35203
                                Phone: (205) 870-9989
                                Fax: (205) 803-4143
                                Email: rrouco@qcwdr.com

                                Attorneys for Plaintiffs
                                   -4-
        Case 2:18-cv-00907-KOB Document 100 Filed 10/24/19 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 24, 2019, I filed a copy of the foregoing

Plaintiffs’ Objection and Response to Defendant’s Witness List and Deposition

Designations with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to all counsel of record.

                                        /s/ Bruce V. Spiva
                                        Bruce V. Spiva
                                        Perkins Coie LLP
                                        700 13th St. N.W., Suite 600
                                        Washington, D.C. 20005-3960
                                        Phone: (202) 654-6338
                                        Fax: (202) 654-9106
                                        Email: BSpiva@perkinscoie.com




                                          -5-
